 

Exhibit 10.1

MEDAREX, INC.
707 State Road
Princeton, New Jersey 08540

November 5, 2006

Dr. Donald L. Drakeman
Chief Executive Officer
Medarex, Inc.
707 State Road
Princeton, New Jersey 08540

Dear Don:

This letter agreement (this “Agreement”) will confirm our understanding with
regard to your employment with Medarex, Inc. (the “Company”).  We have agreed as
follows:

1.                              This letter shall be considered as notice of
non-renewal of your employment with the Company effective as of the end of the
current term on January 4, 2007 (the “Separation Date”) pursuant to Section 2 of
your employment agreement with the Company dated January 5, 2004 (the
“Employment Agreement”).  You hereby accept this notice and waive the notice
period for non-renewal provided under the Employment Agreement.

2.                              You hereby resign as a director and Chief
Executive Officer of the Company (and as an officer and director of any
wholly-owned subsidiaries, as well as a fiduciary of any benefit plan of the
Company) as of the date hereof.  You will resign as director of Celldex
Therapeutics, Inc. when it is contractually permissible for you and the
Company.  From the date hereof until the Separation Date, you shall provide
full-time executive level transition services to the Company as reasonably
requested by it but you shall not be obligated to be in the office to provide
such services except from time to time as reasonably required by the Company.

3.                              You hereby waive any right to the cash severance
benefits under Section 6.A(1) of the Employment Agreement.  However, you shall
retain your rights thereunder to continued medical and life insurance benefits,
and to exercise the vested stock options previously granted to you for a period
of eighteen (18) months following the Separation Date (or, if earlier, the
expiration of the stated period of the stock options).  You shall also receive
any accrued amounts for unpaid base salary, accrued but unused vacation time in
accordance with the Company’s policy, and any unreimbursed business expenses in
accordance with the Company’s policy.  You shall retain all of your accrued and
vested rights under all of the Company’s welfare (other than severance), pension
and equity compensation plans.

4.                              From January 5, 2007 until March, 25, 2007, you
shall serve as an independent contractor consultant to the Company, providing
executive level transition consulting services to the Company at such times as
mutually agreed upon between you and the Company based on a good faith request,
but in no event more than fifteen (15) hours per week.  You shall be paid a
monthly fee for such consulting services of $69,825 per month, payable on each
of January 5, 2007, February 5, 2007 and March 5, 2007 (pro rated).

 


--------------------------------------------------------------------------------




 

5.                              Pursuant to the terms and conditions of the
Medarex, Inc. 2004 Restricted Stock Unit Award and Deferred Compensation Program
under the Medarex, Inc. 2001 Stock Option Plan and the Medarex, Inc. Second 2004
Restricted Stock Unit Award and Deferred Compensation Program under the Medarex,
Inc. 2001 Stock Option Plan, you shall become fully vested in the unvested share
units previously granted to you in respect of the Company’s match on your
deferred bonus compensation.  Distribution of your account balances under such
programs shall be made in shares of the Company’s common stock in accordance
with the terms and conditions of such programs.

6.                              Your rights to indemnification and advancement
of legal fees under the By-Laws of the Company, as well as under other
organizational documents, contractually or at law, shall continue with regard to
actions or inactions by you while a director or officer of the Company (and the
legal fees incurred in connection with this Agreement shall be deemed covered
thereby), to the extent permissible by law.  In addition, the Company shall
continue to cover you under the Company’s directors’ and officers’ liability
insurance policies on the same basis as other former officers and directors.

7.                              All outstanding stock options granted to you at
less than fair market value on the measurement date as determined by the
Company’s Special Investigation Committee shall hereby be deemed clarified
and/or modified so that the exercise price thereof equals the fair market value
of a share of the Company’s common stock on the measurement date.  For these
purposes, the measurement date is the date used by the Company in its restated
financial statements.  The Company shall notify you of the new exercise price
promptly after it files its restated financial statements.

8.                              In connection with stock options granted to you
at less than fair market value on the measurement date, as determined by the
Company’s Special Investigation Committee, that have been exercised by you, and
in full settlement of amounts due with regard thereto, you hereby agree to pay
to the Company an amount to be determined later, constituting gross gains from
the difference in stock price between the record grant date and the correct
measurement date, plus the treasury rate interest from the date of each exercise
until the date of repayment.   In addition, you shall refund to the Company the
excess value of stock (over $250,000) that you received as stock bonus in 2001,
valued on the day you received the stock, plus the treasury rate interest from
the day you received the stock until repayment.

9.                              You hereby generally and completely waive and
release the Company and its directors, officers, employees and their respective
assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date you sign this
Agreement.  This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; and (2) all federal, state, and local statutory
claims, including, but not limited to, claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), and the New Jersey Law Against Discrimination.  You hereby acknowledge
that you have been advised by this writing, as required by the ADEA, that:  (a)
your waiver and release do not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) you have been advised hereby
that you have the right to consult with an attorney prior to executing this

 

2


--------------------------------------------------------------------------------




 

                                       Agreement; (c) you have twenty-one (21)
days to consider this Agreement (although you may choose to voluntarily execute
this Agreement earlier); (d) you have seven (7) days following the execution of
this Agreement by the parties to revoke your acceptance of the Agreement; and
(e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by you, provided that the Company has also executed this
Agreement by that date (“Effective Date”).  Nothing contained in this paragraph
shall adversely affect your rights under this Agreement or the rights to
indemnification under the Company’s Certificate of Incorporation, its Bylaws or
its applicable insurance policies otherwise covering officers of the Company.  A
copy of the Company’s Bylaws in existence as of the date of this Agreement is
attached hereto as Exhibit A.

10.                        This Agreement constitutes the entire agreement
between you and the Company with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral. 
However, except to the extent modified herein, the Employment Agreement remains
in effect.  This Agreement may be amended or modified only by a written
instrument executed by you and the Company.  This Agreement shall be governed by
the laws of the State of New Jersey, without regard to the conflicts of law
principles thereof.  This Agreement shall be binding upon and inure to the
benefit of you and the Company and our respective successors, assigns, heirs and
administrators.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3


--------------------------------------------------------------------------------




 

If this letter accurately reflects your understanding as to the terms of your
separation arrangement with the Company, please sign and date one copy of this
letter and return the same to me for the Company’s records.

MEDAREX, INC.

 

 

 

 

 

By:

/s/ Irwin Lerner

 

 

Name: Irwin Lerner

 

Title: Chairman of the Board of Directors

The foregoing accurately reflects our understanding regarding my separation
arrangement with the Company, and I hereby confirm my agreement to the same.

Dated: November 5, 2006

/s/ Donald L. Drakeman

 



Donald L. Drakeman

 

 

4


--------------------------------------------------------------------------------


Exhibit A

MEDAREX, INC.

AMENDED AND RESTATED BY-LAWS

ARTICLE I
OFFICES

SECTION 1.               THE REGISTERED OFFICE OF THE CORPORATION SHALL BE
LOCATED IN TRENTON, NEW JERSEY. THE PRINCIPAL OFFICE SHALL BE LOCATED AT 707
STATE ROAD, SUITE #206, PRINCETON, NJ 08540.

SECTION 2.               THE CORPORATION MAY ALSO HAVE OFFICES AT SUCH OTHER
PLACES BOTH WITHIN AND WITHOUT THE STATE OF NEW JERSEY AS THE BOARD OF DIRECTORS
MAY FROM TIME TO TIME DETERMINE OR THE BUSINESS OF THE CORPORATION MAY REQUIRE.

ARTICLE II
ANNUAL MEETING OF SHAREHOLDERS

SECTION 1.               ALL MEETINGS OF SHAREHOLDERS FOR THE ELECTION OF
DIRECTORS SHALL BE HELD IN THE TOWNSHIP OF PRINCETON, STATE OF NEW JERSEY, OR AT
SUCH OTHER PLACE AS MAY BE FIXED FROM TIME TO TIME BY THE BOARD OF DIRECTORS.

SECTION 2.               ANNUAL MEETINGS OF SHAREHOLDERS SHALL BE HELD ON THE
THIRD THURSDAY IN MAY IN EACH YEAR, IF NOT A LEGAL HOLIDAY, AND IF A LEGAL
HOLIDAY, THEN ON THE NEXT REGULAR BUSINESS DAY FOLLOWING, AT 10:00 A.M., OR AT
SUCH OTHER DATE AND TIME AS SHALL BE FIXED FROM TIME TO TIME BY THE BOARD OF
DIRECTORS AND STATED IN THE NOTICE OF MEETING, AT WHICH THE SHAREHOLDERS SHALL
ELECT THE MEMBERS OF THE BOARD OF DIRECTORS SUBJECT TO ELECTION, AND TRANSACT
SUCH OTHER BUSINESS AS MAY PROPERLY BE BROUGHT BEFORE THE MEETING.

SECTION 3.               WRITTEN NOTICE OF THE ANNUAL MEETING STATING THE TIME,
PLACE, AND PURPOSE OR PURPOSES OF THE MEETING SHALL BE DELIVERED NOT LESS THAN
TEN (10) NOR MORE THAN SIXTY (60) DAYS

1


--------------------------------------------------------------------------------




 

BEFORE THE DATE OF THE MEETING, EITHER PERSONALLY OR BY MAIL, TO EACH
SHAREHOLDER OF RECORD ENTITLED TO VOTE AT SUCH MEETING.

SECTION 4.               ONLY PERSONS WHO ARE NOMINATED IN ACCORDANCE WITH THE
FOLLOWING PROCEDURES SHALL BE ELIGIBLE FOR ELECTION AS DIRECTORS OF THE
CORPORATION.  NOMINATIONS OF PERSONS FOR ELECTION TO THE BOARD OF DIRECTORS MAY
BE MADE AT ANY ANNUAL MEETING OF SHAREHOLDERS (A) BY OR AT THE DIRECTION OF THE
BOARD OF DIRECTORS (OR ANY DULY AUTHORIZED COMMITTEE THEREOF) OR (B) BY ANY
SHAREHOLDER OF THE CORPORATION (I) WHO IS A SHAREHOLDER OF RECORD ON THE DATE OF
THE GIVING OF THE NOTICE PROVIDED FOR IN THIS SECTION 4 AND ON THE RECORD DATE
FOR THE DETERMINATION OF SHAREHOLDERS ENTITLED TO VOTE AT SUCH ANNUAL MEETING,
AND (II) WHO COMPLIES WITH THE NOTICE PROCEDURES SET FORTH IN THIS SECTION 4.

In addition to any other applicable requirements, for a nomination to be made by
a shareholder, such shareholder must have given timely notice thereof in proper
written form to the Secretary of the Corporation.

To be timely, a shareholder’s notice to the Secretary must be delivered to or
mailed and received at the principal offices of the Corporation not less than
sixty (60) days nor more than ninety (90) days prior to the date of the annual
meeting of shareholders; provided, however, that in the event that less than
seventy (70) days’ notice or prior public disclosure of the date of the meeting
is given to shareholders, notice by the shareholder to be timely must be so
received not later than the close of business on the tenth (10th) day following
the day on which such notice of the date of the annual meeting was mailed or
such public disclosure of the date of the annual meeting was made, whichever
first occurs.

To be in proper written form, a shareholder’s notice to the Secretary must set
forth (a) as to each person whom the shareholder proposes to nominate for
election as a Director

2


--------------------------------------------------------------------------------




 

(i) the name, age, business address and residence address of the person,
(ii) the principal occupation or employment of the person, (ii) the class or
series and number of shares of capital stock of the Corporation that are owned
beneficially or of record by the person, and (iv) any other information relating
to the person that would be required to be disclosed in a proxy statement or
other filings required to be made in connection with solicitations of proxies
for election of Directors pursuant to Section 14 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the rules and regulations
promulgated thereunder; and (b) as to the shareholder giving the notice (i) the
name and record address of such shareholder, (ii) the class or series and number
of shares of capital stock of the Corporation that are owned beneficially or of
record by such shareholder, (iii) a description of all arrangements or
understandings between such shareholder and each proposed nominee and any other
person or persons (including their names) pursuant to which the nomination(s)
are to be made by such shareholder, (iv) a representation that such shareholder
intends to appear in person or by proxy at the meeting to nominate the persons
named in its notice, and (v) any other information relating to such shareholder
that would be required to be disclosed in a proxy statement or other filings
required to be made in connection with solicitations of proxies for election of
Directors pursuant to Section 14 of the Exchange Act and the rules and
regulations promulgated thereunder. Such notice must be accompanied by a written
consent of each proposed nominee to being named as a nominee and to serve as a
Director if elected.

No person shall be eligible for election as a Director of the Corporation unless
nominated in accordance with the procedures set forth in this Section 4. If the
chairman of the meeting determines that a nomination was not made in accordance
with the foregoing

3


--------------------------------------------------------------------------------




 

procedures, the chairman shall declare to the meeting that the nomination was
defective and such defective nomination shall be disregarded.

No business may be transacted at an annual meeting of shareholders, other than
business that is either (a) specified in the notice of meeting (or any
supplement thereto) given by or at the direction of the Board of Directors (or
any duly authorized committee thereof), (b) otherwise properly brought before
the annual meeting by or at the direction of the Board of Directors (or any duly
authorized committee thereof), or (c) otherwise properly brought before the
annual meeting by any shareholder of the Corporation (i) who is a shareholder of
record on the date of the giving of the notice provided for in this Section 4
and on the record date for the determination of shareholders entitled to vote at
such annual meeting and (ii) who complies with the notice procedure set forth in
this Section 4.

In addition to any other applicable requirements, for business to be properly
brought before an annual meeting by a shareholder, such shareholder must have
given timely notice thereof in proper written form to the Secretary of the
Corporation.

To be timely, a shareholder’s notice to the Secretary must be delivered to or
mailed and received at the principal offices of the Corporation not less than
sixty (60) days nor more than ninety (90) days prior to the date of the annual
meeting of shareholders; provided, however, that in the event that less than
seventy (70) days’ notice or prior public disclosure of the date of the meeting
is given to shareholders, notice by the shareholder to be timely must be so
received not later than the close of business on the tenth (10th) day following
the day on which such notice of the date of the annual meeting was mailed or
such public disclosure of the date of the annual meeting was made, whichever
first occurs.

4


--------------------------------------------------------------------------------




 

To be in proper written form, a shareholder’s notice to the Secretary must set
forth as to each matter such shareholder proposes to bring before the annual
meeting (i) a brief description of the business desired to be brought before the
annual meeting and the reasons for conducting such business at the annual
meeting, (ii) the name and record address of such shareholder, (iii) the class
or series and number of shares of capital stock of the Corporation that are
owned beneficially or of record by such shareholder, (iv) a description of all
arrangements or understandings between such shareholder and any other person or
persons (including their names) in connection with the proposal of such business
by such shareholder and any material interest of such shareholder in such
business, and (v) a representation that such shareholder intends to appear in
person or by proxy at the annual meeting to bring such business before the
meeting.

No business shall be conducted at the annual meeting of shareholders except
business brought before the annual meeting in accordance with the procedures set
forth in this Section 4, provided, however, that, once business has been
properly brought before the annual meeting in accordance with such procedures,
nothing in this Section 4 shall be deemed to preclude discussion by any
shareholder of any such business. If the chairman of an annual meeting
determines that business was not properly brought before the annual meeting in
accordance with the foregoing procedures, the chairman shall declare to the
meeting that the business was not properly brought before the meeting and such
business shall not be transacted.

ARTICLE III
SPECIAL MEETINGS OF SHAREHOLDERS

SECTION 1.               SPECIAL MEETINGS OF SHAREHOLDERS FOR ANY PURPOSE OTHER
THAN THE ELECTION OF DIRECTORS MAY BE HELD AT SUCH TIME AND PLACE WITHIN OR
WITHOUT THE STATE OF NEW JERSEY AS SHALL BE STATED IN THE NOTICE OF THE MEETING
OR IN A DULY EXECUTED WAIVER OF NOTICE THEREOF.

5


--------------------------------------------------------------------------------




 

SECTION 2.               SPECIAL MEETINGS OF SHAREHOLDERS, FOR ANY PURPOSE OR
PURPOSES, UNLESS OTHERWISE PRESCRIBED BY STATUTE OR BY THE CERTIFICATE OF
INCORPORATION, MAY BE CALLED ONLY BY THE CHAIRMAN OF THE BOARD OF DIRECTORS, THE
PRESIDENT OF THE CORPORATION, OR THE BOARD OF DIRECTORS.

SECTION 3.               WRITTEN NOTICE OF A SPECIAL MEETING STATING THE TIME,
PLACE, AND PURPOSE OR PURPOSES OF THE MEETING FOR WHICH THE MEETING IS CALLED,
SHALL BE DELIVERED NOT LESS THAN TEN (10) NOR MORE THAN SIXTY (60) DAYS BEFORE
THE DATE OF THE MEETING, EITHER PERSONALLY OR BY MAIL, BY OR AT THE DIRECTION OF
THE PRESIDENT, THE SECRETARY, OR THE OFFICER OR PERSONS CALLING THE MEETING, TO
EACH SHAREHOLDER OF RECORD ENTITLED TO VOTE AT SUCH MEETING.

SECTION 4.               BUSINESS TRANSACTED AT ANY SPECIAL MEETING SHALL BE
CONFINED TO THE PURPOSE OR PURPOSES STATED IN THE NOTICE THEREOF.

SECTION 5.               NO BUSINESS SHALL BE CONDUCTED AT A SPECIAL MEETING OF
SHAREHOLDERS EXCEPT BUSINESS BROUGHT BEFORE THE SPECIAL MEETING IN ACCORDANCE
WITH THE PROCEDURES SET FORTH IN SECTION 4 OF ARTICLE II OF THESE BYLAWS,
PROVIDED, HOWEVER, THAT, ONCE BUSINESS HAS BEEN PROPERLY BROUGHT BEFORE THE
SPECIAL MEETING IN ACCORDANCE WITH SUCH PROCEDURES, NOTHING IN THAT SECTION 4 OF
ARTICLE II SHALL BE DEEMED TO PRECLUDE DISCUSSION BY ANY SHAREHOLDER OF ANY SUCH
BUSINESS AT SUCH SPECIAL MEETING. IF THE CHAIRMAN OF A SPECIAL MEETING
DETERMINES THAT BUSINESS WAS NOT PROPERLY BROUGHT BEFORE THE SPECIAL MEETING IN
ACCORDANCE WITH THE FOREGOING PROCEDURES, THE CHAIRMAN SHALL DECLARE TO THE
MEETING THAT THE BUSINESS WAS NOT PROPERLY BROUGHT BEFORE THE MEETING AND SUCH
BUSINESS SHALL NOT BE TRANSACTED.

ARTICLE IV
QUORUM AND VOTING OF STOCK

SECTION 1.               THE HOLDERS OF A MAJORITY OF THE SHARES OF STOCK ISSUED
AND OUTSTANDING AND ENTITLED TO VOTE, REPRESENTED IN PERSON OR BY PROXY, SHALL
CONSTITUTE A QUORUM AT ALL MEETINGS OF THE SHAREHOLDERS FOR THE TRANSACTION OF
BUSINESS EXCEPT AS OTHERWISE PROVIDED BY STATUTE OR BY THE

6


--------------------------------------------------------------------------------




 

CERTIFICATE OF INCORPORATION. IF, HOWEVER, A QUORUM SHALL NOT BE PRESENT OR
REPRESENTED AT ANY MEETING OF THE SHAREHOLDERS, THE SHAREHOLDERS PRESENT IN
PERSON OR REPRESENTED BY PROXY SHALL HAVE THE POWER TO ADJOURN THE MEETING FROM
TIME TO TIME, WITHOUT NOTICE OTHER THAN ANNOUNCEMENT AT THE MEETING, UNTIL A
QUORUM SHALL BE PRESENT OR REPRESENTED. AT SUCH ADJOURNED MEETING AT WHICH A
QUORUM SHALL BE PRESENT OR REPRESENTED, ANY BUSINESS MAY BE TRANSACTED WHICH
MIGHT HAVE BEEN TRANSACTED AT THE MEETING AS ORIGINALLY NOTIFIED.

SECTION 2.               IF A QUORUM IS PRESENT, THE AFFIRMATIVE VOTE OF A
MAJORITY OF THE VOTES CAST ON A GIVEN MATTER SHALL BE THE ACT OF THE
SHAREHOLDERS WITH RESPECT TO THAT MATTER UNLESS THE VOTE OF A GREATER NUMBER OF
SHARES OF STOCK IS REQUIRED BY LAW OR BY THE CERTIFICATE OF INCORPORATION.

SECTION 3.               EACH OUTSTANDING SHARE OF STOCK, HAVING VOTING POWER,
SHALL BE ENTITLED TO ONE VOTE ON EACH MATTER SUBMITTED TO A VOTE AT A MEETING OF
SHAREHOLDERS, UNLESS OTHERWISE PROVIDED IN THE CERTIFICATE OF INCORPORATION. A
SHAREHOLDER MAY VOTE EITHER IN PERSON OR BY PROXY EXECUTED IN WRITING BY THE
SHAREHOLDER OR BY HIS AGENT.

In all elections for Directors, every shareholder entitled to vote, shall have
the right to vote, in person or by proxy, the number of shares of stock owned by
him, for as many persons as there are Directors to be elected and for whose
election he has a right to vote.

ARTICLE V
DIRECTORS

SECTION 1.               THE NUMBER OF DIRECTORS WHICH SHALL CONSTITUTE THE
ENTIRE BOARD OF DIRECTORS SHALL BE NOT LESS THAN THREE (3) NOR MORE THAN TEN
(10). THE EXACT NUMBER OF DIRECTORS WITHIN SUCH MAXIMUM AND MINIMUM SHALL BE
DETERMINED FROM TIME TO TIME BY RESOLUTION OF THE BOARD OF DIRECTORS OR BY THE
SHAREHOLDERS AT AN ANNUAL MEETING OR SPECIAL MEETING. DIRECTORS NEED NOT BE
RESIDENTS OF THE STATE OF NEW JERSEY NOR SHAREHOLDERS OF THE CORPORATION. THE
FIRST BOARD OF DIRECTORS SHALL HOLD OFFICE UNTIL THE FIRST ANNUAL MEETING OF
SHAREHOLDERS.

7


--------------------------------------------------------------------------------




 

SECTION 2.               THE BOARD OF DIRECTORS SHALL BE CLASSIFIED WITH RESPECT
TO THE DURATION OF THE TERM FOR WHICH THEY SEVERALLY HOLD OFFICE INTO THREE
CLASSES AS NEARLY EQUAL IN NUMBER AS POSSIBLE. SUCH CLASSES SHALL ORIGINALLY
CONSIST OF ONE CLASS OF DIRECTORS (“CLASS I”) WHO SHALL BE ELECTED AT THE ANNUAL
MEETING OF SHAREHOLDERS HELD IN 1991 FOR A TERM EXPIRING AT THE ANNUAL MEETING
OF SHAREHOLDERS TO BE HELD IN 1994; A SECOND CLASS OF DIRECTORS (“CLASS II”) WHO
SHALL BE ELECTED AT THE ANNUAL MEETING OF SHAREHOLDERS HELD IN 1991 FOR A TERM
EXPIRING AT THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD IN 1993; AND A THIRD
CLASS OF DIRECTORS (“CLASS III”) WHO SHALL BE ELECTED AT THE ANNUAL MEETING OF
SHAREHOLDERS HELD IN 1991 FOR A TERM EXPIRING AT THE ANNUAL MEETING OF
SHAREHOLDERS TO BE HELD IN 1992. THE BOARD OF DIRECTORS SHALL INCREASE OR
DECREASE THE NUMBER OF DIRECTORS, IN ORDER TO ENSURE THAT THE THREE CLASSES
SHALL BE AS NEARLY EQUAL IN NUMBER AS POSSIBLE; PROVIDED, HOWEVER, THAT NO
DECREASE SHALL HAVE THE EFFECT OF SHORTENING THE TERM OF ANY INCUMBENT DIRECTOR.
AT EACH ANNUAL MEETING OF SHAREHOLDERS BEGINNING IN 1992, THE SUCCESSORS OF THE
CLASS OF DIRECTORS WHOSE TERM EXPIRES AT THAT MEETING SHALL BE, ELECTED TO HOLD
OFFICE FOR A TERM EXPIRING AT THE ANNUAL MEETING OF SHAREHOLDERS HELD IN THE
THIRD YEAR FOLLOWING THE YEAR OF THEIR ELECTION. PROVIDED A QUORUM IS PRESENT,
IN ANY ELECTION OF DIRECTORS, THE PERSONS RECEIVING A PLURALITY OF THE VOTES
CAST, UP TO THE NUMBER OF DIRECTORS TO BE ELECTED IN SUCH ELECTION, SHALL BE
DEEMED ELECTED.

SECTION 3.               UNLESS OTHERWISE PROVIDED IN THE CERTIFICATE OF
INCORPORATION, ANY DIRECTORSHIP NOT FILLED AT THE ANNUAL MEETING, ANY OTHER
VACANCY, HOWEVER CAUSED, OCCURRING IN THE BOARD OF DIRECTORS AND NEWLY CREATED
DIRECTORSHIPS RESULTING FROM AN INCREASE IN THE AUTHORIZED NUMBER OF DIRECTORS
MAY BE FILLED BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE REMAINING DIRECTORS.
ANY DIRECTOR SO ELECTED BY THE BOARD OF DIRECTORS SHALL HOLD OFFICE UNTIL THE

8


--------------------------------------------------------------------------------




 

NEXT SUCCEEDING ANNUAL MEETING OF SHAREHOLDERS AND UNTIL HIS SUCCESSOR SHALL
HAVE BEEN ELECTED AND QUALIFIED.

SECTION 4.               ANY DIRECTORSHIP NOT FILLED BY THE BOARD OF DIRECTORS
MAY BE FILLED BY THE SHAREHOLDERS AT AN ANNUAL MEETING OR AT A SPECIAL MEETING
OF SHAREHOLDERS CALLED FOR THAT PURPOSE.

SECTION 5.               THE BUSINESS AFFAIRS OF THE CORPORATION SHALL BE
MANAGED BY ITS BOARD OF DIRECTORS WHICH MAY EXERCISE ALL SUCH POWERS OF THE
CORPORATION AND DO ALL SUCH LAWFUL ACTS AND THINGS AS ARE NOT BY STATUTE OR BY
THE CERTIFICATE OF INCORPORATION OR BY THESE BY-LAWS DIRECTED OR REQUIRED TO BE
EXERCISED OR DONE BY THE SHAREHOLDERS.

SECTION 6.               THE DIRECTORS MAY KEEP THE BOOKS AND RECORDS OF THE
CORPORATION, EXCEPT SUCH AS ARE REQUIRED BY LAW TO BE KEPT WITHIN THE STATE,
OUTSIDE OF THE STATE OF NEW JERSEY, AT SUCH PLACE OR PLACES AS THEY MAY FROM
TIME TO TIME DETERMINE.

SECTION 7.               THE BOARD OF DIRECTORS, BY THE AFFIRMATIVE VOTE OF A
MAJORITY OF THE DIRECTORS THEN IN OFFICE, AND IRRESPECTIVE OF ANY PERSONAL
INTEREST OF ANY OF ITS MEMBERS, SHALL HAVE AUTHORITY TO ESTABLISH REASONABLE
COMPENSATION OF DIRECTORS FOR SERVICES TO THE CORPORATION AS DIRECTORS.

ARTICLE VI
MEETINGS OF THE BOARD OF DIRECTORS

SECTION 1.               MEETINGS OF THE BOARD OF DIRECTORS, REGULAR OR SPECIAL,
MAY BE HELD EITHER WITHIN OR WITHOUT THE STATE OF NEW JERSEY.

SECTION 2.               THE FIRST MEETING OF EACH NEWLY ELECTED BOARD OF
DIRECTORS SHALL BE HELD AT SUCH TIME AND PLACE AS SHALL BE FIXED BY THE VOTE OF
THE SHAREHOLDERS AT THE ANNUAL MEETING, AND NO NOTICE OF SUCH MEETING SHALL BE
NECESSARY TO THE NEWLY ELECTED DIRECTORS IN ORDER LEGALLY TO CONSTITUTE THE
MEETING, PROVIDED A QUORUM OF DIRECTORS SHALL BE PRESENT, OR THE BOARD OF

9


--------------------------------------------------------------------------------




 

DIRECTORS MAY CONVENE AT SUCH PLACE AND TIME AS SHALL BE FIXED BY THE CONSENT IN
WRITING OF ALL THE DIRECTORS.

SECTION 3.               REGULAR MEETINGS OF THE BOARD OF DIRECTORS MAY BE HELD
UPON SUCH NOTICE, OR WITHOUT NOTICE, AND AT SUCH TIME AND AT SUCH PLACE AS SHALL
FROM TIME TO TIME BE DETERMINED BY THE BOARD OF DIRECTORS.

SECTION 4.               NOTICE OF THE TIME AND PLACE OF SPECIAL MEETINGS SHALL
BE GIVEN TO EACH DIRECTOR AT THAT DIRECTOR’S ADDRESS AS IT IS SHOWN ON THE
RECORDS OF THE CORPORATION. NOTICE OF SUCH SPECIAL MEETING OF THE BOARD OF
DIRECTORS STATING THE PLACE, DATE AND HOUR OF THE MEETING SHALL BE GIVEN TO EACH
DIRECTOR EITHER (I) BY MAIL NOT LESS THAN THREE (3) DAYS BEFORE THE DATE OF THE
MEETING, OR (II) PERSONALLY, BY TELEPHONE, FACSIMILE, TELECOPY, TELEGRAM, TELEX
OR OTHER SIMILAR MEANS OF COMMUNICATION ON TWENTY-FOUR (24) HOURS’ NOTICE, OR ON
SUCH SHORTER NOTICE AS THE PERSON OR PERSONS CALLING SUCH MEETING MAY DEEM
NECESSARY OR APPROPRIATE IN THE CIRCUMSTANCES. ANY ORAL NOTICE GIVEN PERSONALLY
OR BY TELEPHONE MAY BE COMMUNICATED EITHER TO THE DIRECTOR OR TO A PERSON AT THE
OFFICE OF THE DIRECTOR WHOM THE PERSON GIVING THE NOTICE HAS REASON TO BELIEVE
WILL PROMPTLY COMMUNICATE IT TO THE DIRECTOR. NOTICE NEED NOT BE GIVEN TO ANY
OTHER DIRECTOR WHO SIGNS A WAIVER OF NOTICE, WHETHER BEFORE OR AFTER THE
MEETING.

SECTION 5.               ATTENDANCE BY A DIRECTOR AT ANY MEETING SHALL
CONSTITUTE A WAIVER OF NOTICE OF SUCH MEETING, EXCEPT WHERE A DIRECTOR ATTENDS
THE MEETING FOR THE EXPRESS PURPOSE OF OBJECTING TO THE TRANSACTION OF ANY
BUSINESS BECAUSE THE MEETING IS NOT LAWFULLY CALLED OR CONVENED. NEITHER THE
BUSINESS TO BE TRANSACTED AT, NOR THE PURPOSE OF, ANY REGULAR OR SPECIAL MEETING
OF THE BOARD OF DIRECTORS NEED BE SPECIFIED IN THE NOTICE OR WAIVER OF NOTICE OF
SUCH MEETING.

10


--------------------------------------------------------------------------------




 

SECTION 6.               A MAJORITY OF THE DIRECTORS SHALL CONSTITUTE A QUORUM
FOR THE TRANSACTION OF BUSINESS UNLESS A GREATER OR LESSER NUMBER IS REQUIRED BY
STATUTE OR BY THE CERTIFICATE OF INCORPORATION. THE ACT OF A MAJORITY OF THE
DIRECTORS PRESENT AT ANY MEETING AT WHICH A QUORUM IS PRESENT SHALL BE THE ACT
OF THE BOARD OF DIRECTORS, UNLESS THE ACT OF A GREATER OR LESSER NUMBER IS
REQUIRED BY STATUTE OR BY THE CERTIFICATE OF INCORPORATION. IF A QUORUM SHALL
NOT BE PRESENT AT ANY MEETING OF DIRECTORS, THE DIRECTORS PRESENT THEREAT MAY
ADJOURN THE MEETING, WITHOUT NOTICE OTHER THAN ANNOUNCEMENT AT THE MEETING,
UNTIL SUCH TIME AS A QUORUM SHALL BE PRESENT.

SECTION 7.               UNLESS OTHERWISE PROVIDED BY THE CERTIFICATE OF
INCORPORATION, ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN AT A MEETING OF THE
BOARD OF DIRECTORS, OR ANY COMMITTEE THEREOF, SHALL BE DEEMED TO BE THE ACTION
OF THE BOARD OF DIRECTORS OR OF A COMMITTEE THEREOF, IF ALL DIRECTORS OR
COMMITTEE MEMBERS, AS THE CASE MAY BE, EXECUTE EITHER BEFORE OR AFTER THE ACTION
IS TAKEN, A WRITTEN CONSENT THERETO, AND THE CONSENT IS FILED WITH THE RECORDS
OF THE CORPORATION.

ARTICLE VII
COMMITTEES

SECTION 1.               THE BOARD OF DIRECTORS, BY RESOLUTION ADOPTED BY A
MAJORITY OF THE NUMBER OF DIRECTORS FIXED BY THE BY-LAWS OR OTHERWISE, MAY
DESIGNATE ONE OR MORE DIRECTORS TO CONSTITUTE AN EXECUTIVE COMMITTEE, AND ONE OR
MORE OTHER COMMITTEES, WHICH COMMITTEE(S), TO THE EXTENT PROVIDED IN SUCH
RESOLUTION, SHALL HAVE AND EXERCISE ALL OF THE AUTHORITY OF THE BOARD OF
DIRECTORS IN THE MANAGEMENT OF THE CORPORATION, EXCEPT AS OTHERWISE REQUIRED BY
LAW. VACANCIES IN THE MEMBERSHIP OF THE COMMITTEE(S) SHALL BE FILLED BY THE
BOARD OF DIRECTORS AT A REGULAR OR SPECIAL MEETING OF THE BOARD OF DIRECTORS.
THE EXECUTIVE COMMITTEE AND SUCH OTHER COMMITTEE(S)SHALL KEEP REGULAR MINUTES OF
ITS PROCEEDINGS AND REPORT THE SAME TO THE BOARD WHEN REQUIRED.

11


--------------------------------------------------------------------------------




 

ARTICLE VIII
NOTICES

SECTION 1.               WHENEVER, UNDER THE PROVISIONS OF THE STATUTES OR OF
THE CERTIFICATE OF INCORPORATION OR OF THESE BY-LAWS, NOTICE IS REQUIRED TO BE
GIVEN TO ANY SHAREHOLDER, IT SHALL NOT BE CONSTRUED TO MEAN PERSONAL NOTICE, BUT
SUCH NOTICE MAY BE GIVEN IN WRITING, BY MAIL, ADDRESSED TO SUCH SHAREHOLDER, AT
SUCH SHAREHOLDER’S ADDRESS AS IT APPEARS ON THE RECORDS OF THE CORPORATION, WITH
POSTAGE THEREON PREPAID, AND SUCH NOTICE SHALL BE DEEMED TO BE GIVEN AT THE TIME
WHEN THE SAME SHALL BE DEPOSITED IN THE UNITED STATES MAIL.

SECTION 2.               WHENEVER ANY NOTICE WHATEVER IS REQUIRED TO BE GIVEN
UNDER THE PROVISIONS OF THE STATUTES OR UNDER THE PROVISIONS OF THE CERTIFICATE
OF INCORPORATION OR THESE BY-LAWS, A WAIVER THEREOF IN WRITING SIGNED BY THE
PERSON OR PERSONS ENTITLED TO SUCH NOTICE, WHETHER BEFORE OR AFTER THE TIME
STATED THEREIN, SHALL BE DEEMED EQUIVALENT TO THE GIVING OF SUCH NOTICE.

ARTICLE IX
OFFICERS

SECTION 1.               THE OFFICERS OF THE CORPORATION SHALL BE CHOSEN BY THE
BOARD OF DIRECTORS AND MAY INCLUDE A CHAIRMAN OF THE BOARD, A PRESIDENT, A VICE
PRESIDENT, A SECRETARY, A TREASURER AND SUCH ADDITIONAL OFFICERS AS MAY BE
DESIGNATED BY THE BOARD OF DIRECTORS FROM TIME TO TIME.

SECTION 2.               THE BOARD OF DIRECTORS AT ITS FIRST MEETING AFTER EACH
ANNUAL MEETING OF SHAREHOLDERS SHALL CHOOSE A PRESIDENT, A SECRETARY AND A
TREASURER, NONE OF WHOM NEED BE A MEMBER OF THE BOARD OF DIRECTORS.

SECTION 3.               THE BOARD OF DIRECTORS MAY APPOINT SUCH OTHER OFFICERS
AND AGENTS AS IT SHALL DEEM NECESSARY WHO SHALL HOLD THEIR OFFICES FOR SUCH
TERMS AND SHALL EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS SHALL BE
DETERMINED FROM TIME TO TIME BY THE BOARD OF DIRECTORS.

12


--------------------------------------------------------------------------------




 

SECTION 4.               THE SALARIES OF ALL OFFICERS AND AGENTS OF THE
CORPORATION SHALL BE FIXED, FROM TIME TO TIME, BY THE BOARD OF DIRECTORS OR A
COMMITTEE THEREOF.

SECTION 5.               THE OFFICERS OF THE CORPORATION SHALL HOLD OFFICE UNTIL
THEIR SUCCESSORS ARE CHOSEN AND QUALIFIED. ANY OFFICER ELECTED OR APPOINTED BY
THE BOARD OR DIRECTORS MAY BE REMOVED AT ANY TIME BY THE AFFIRMATIVE VOTE OF A
MAJORITY OF THE BOARD OF DIRECTORS. ANY VACANCY OCCURRING IN ANY OFFICE OF THE
CORPORATION SHALL BE FILLED BY THE BOARD OF DIRECTORS.

SECTION 6.               CHAIRMAN.  THE CHAIRMAN, IF ONE IS DESIGNATED BY THE
BOARD OF DIRECTORS, SHALL PRESIDE AT ALL MEETINGS OF THE SHAREHOLDERS AND THE
BOARD OF DIRECTORS, AND SHALL PERFORM SUCH OTHER DUTIES AND HAVE SUCH OTHER
POWERS AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME PRESCRIBE.

SECTION 7.               PRESIDENT.  THE PRESIDENT SHALL BE THE CHIEF EXECUTIVE
OFFICER OF THE CORPORATION AND SHALL HAVE GENERAL MANAGEMENT OF THE BUSINESS OF
THE CORPORATION. IN ADDITION, THE PRESIDENT, IN THE ABSENCE OR INABILITY OF THE
CHAIRMAN OR IF NO CHAIRMAN IS DESIGNATED BY THE BOARD, SHALL PERFORM THE DUTIES
AND EXERCISE THE POWERS OF THE CHAIRMAN, AND SHALL PERFORM SUCH OTHER DUTIES AND
HAVE SUCH OTHER POWERS AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME
PRESCRIBE.

SECTION 8.               THE PRESIDENT SHALL EXECUTE BONDS, MORTGAGES AND OTHER
CONTRACTS REQUIRING A SEAL, UNDER THE SEAT OF THE CORPORATION, EXCEPT WHERE
REQUIRED OR PERMITTED BY LAW TO BE OTHERWISE SIGNED AND EXECUTED AND EXCEPT
WHERE THE SIGNING AND EXECUTION THEREOF SHALL BE EXPRESSLY DELEGATED BY THE
BOARD OF DIRECTORS TO SOME OTHER OFFICER OR AGENT OF THE CORPORATION.

SECTION 9.               VICE PRESIDENT.  THE VICE PRESIDENT, OR IF THERE SHALL
BE MORE THAN ONE, THE VICE PRESIDENTS IN THE ORDER DETERMINED BY THE BOARD OF
DIRECTORS, SHALL, IN THE ABSENCE OR DISABILITY OF THE PRESIDENT, PERFORM THE
DUTIES AND EXERCISE THE POWERS OF THE PRESIDENT AND SHALL

13


--------------------------------------------------------------------------------




 

PERFORM SUCH OTHER DUTIES AND HAVE SUCH OTHER POWERS AS THE BOARD OF DIRECTORS
MAY FROM TIME TO TIME PRESCRIBE.

SECTION 10.             SECRETARY AND ASSISTANT SECRETARIES.  THE SECRETARY
SHALL ATTEND ALL MEETINGS OF THE BOARD OF DIRECTORS AND ALL MEETINGS OF THE
SHAREHOLDERS AND RECORD ALL THE PROCEEDINGS OF THE MEETINGS OF THE CORPORATION
AND OF THE BOARD OF DIRECTORS IN A BOOK TO BE KEPT FOR THAT PURPOSE AND SHALL
PERFORM LIKE DUTIES FOR THE STANDING COMMITTEES WHEN REQUIRED. HE SHALL GIVE, OR
CAUSE TO BE GIVEN, NOTICE OF ALL MEETINGS OF THE SHAREHOLDERS AND SPECIAL
MEETINGS OF THE BOARD OF DIRECTORS, AND SHALL PERFORM SUCH OTHER DUTIES AS MAY
BE PRESCRIBED BY THE BOARD OF DIRECTORS OR THE PRESIDENT, UNDER WHOSE
SUPERVISION HE SHALL BE. HE SHALL HAVE CUSTODY OF THE CORPORATE SEAL OF THE
CORPORATION AND HE, OR AN ASSISTANT SECRETARY, SHALL HAVE AUTHORITY TO AFFIX THE
SAME TO ANY INSTRUMENT REQUIRING IT AND WHEN SO AFFIXED, IT MAY BE ATTESTED BY
HIS SIGNATURE OR BY THE SIGNATURE OF SUCH ASSISTANT SECRETARY. THE BOARD OF
DIRECTORS MAY GIVE GENERAL AUTHORITY TO ANY OTHER OFFICER TO AFFIX THE SEAL OF
THE CORPORATION AND TO ATTEST THE AFFIXING BY HIS SIGNATURE.

SECTION 11.             THE ASSISTANT SECRETARY, OR IF THERE BE MORE THAN ONE,
THE ASSISTANT SECRETARIES IN THE ORDER DETERMINED BY THE BOARD OF DIRECTORS,
SHALL, IN THE ABSENCE OR DISABILITY OF THE SECRETARY, PERFORM THE DUTIES AND
EXERCISE THE POWERS OF THE SECRETARY AND SHALL PERFORM SUCH OTHER DUTIES AND
HAVE SUCH OTHER POWERS AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME
PRESCRIBE.

SECTION 12.             TREASURER AND ASSISTANT TREASURERS.  THE TREASURER SHALL
HAVE THE CUSTODY OF THE CORPORATE FUNDS AND SECURITIES AND SHALL KEEP FULL AND
ACCURATE ACCOUNTS OF RECEIPTS AND DISBURSEMENTS IN BOOKS BELONGING TO THE
CORPORATION AND SHALL DEPOSIT ALL MONEYS AND OTHER

14


--------------------------------------------------------------------------------




 

VALUABLE EFFECTS IN THE NAME AND TO THE CREDIT OF THE CORPORATION IN SUCH
DEPOSITORIES AS MAY BE DESIGNATED FROM TIME TO TIME BY THE BOARD OF DIRECTORS.

SECTION 13.             THE TREASURER SHALL DISBURSE THE FUNDS OF THE
CORPORATION AS MAY BE ORDERED BY THE BOARD OF DIRECTORS, TAKING PROPER VOUCHERS
FOR SUCH DISBURSEMENTS, AND SHALL RENDER TO THE PRESIDENT AND THE BOARD OF
DIRECTORS, AT ITS REGULAR MEETINGS, OR WHEN THE BOARD OF DIRECTORS SO REQUIRES,
AN ACCOUNT OF ALL HIS TRANSACTIONS AS TREASURER AND OF THE FINANCIAL CONDITION
OF THE CORPORATION.

SECTION 14.             IF REQUIRED BY THE BOARD OF DIRECTORS, THE TREASURER
SHALL GIVE THE CORPORATION A BOND IN SUCH SUM AND WITH SUCH SURETY OR SURETIES
AS SHALL BE SATISFACTORY TO THE BOARD OF DIRECTORS FOR THE FAITHFUL PERFORMANCE
OF THE DUTIES OF HIS OFFICE AND FOR THE RESTORATION TO THE CORPORATION, IN CASE
OF HIS DEATH, RESIGNATION, RETIREMENT OR REMOVAL FROM OFFICE, OF ALL BOOKS,
PAPERS, VOUCHERS, MONEY AND OTHER PROPERTY OF WHATEVER KIND IN HIS POSSESSION OR
UNDER HIS CONTROL BELONGING TO THE CORPORATION.

SECTION 15.             THE ASSISTANT TREASURER, OR, IF THERE SHALL BE MORE THAN
ONE, THE ASSISTANT TREASURERS IN THE ORDER DETERMINED BY THE BOARD OF DIRECTORS,
SHALL, IN THE ABSENCE OR DISABILITY OF THE TREASURER, PERFORM THE DUTIES AND
EXERCISE THE POWERS OF THE TREASURER AND SHALL PERFORM SUCH OTHER DUTIES AND
HAVE SUCH OTHER POWERS AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME
PRESCRIBE.

ARTICLE X
CERTIFICATES FOR SHARES

SECTION 1.               THE SHARES OF THE CORPORATION SHALL BE REPRESENTED BY
CERTIFICATES SIGNED BY THE CHAIRMAN OR VICE CHAIRMAN OF THE BOARD OF DIRECTORS,
OR THE PRESIDENT OR VICE PRESIDENT AND BY THE TREASURER OR AN ASSISTANT
TREASURER, OR THE SECRETARY OR AN ASSISTANT SECRETARY OF THE CORPORATION, AND
MAY BE SEALED WITH THE SEAL OF THE CORPORATION OR A FACSIMILE THEREOF.

15


--------------------------------------------------------------------------------




 

When the Corporation is authorized to issue shares of more than one class, there
shall be set forth upon the face or back of the certificate, or the certificate
shall have a statement that the Corporation will furnish to any shareholder upon
request and without charge, a full statement of the designations, preferences,
limitations and relative rights of the shares of each class authorized to be
issued and, if the Corporation is authorized to issue any preferred or special
class in series, the variations in the relative rights and preferences between
the shares of each such series so far as the same have been fixed and determined
and the authority of the Board of Directors to fix and determine the relative
rights and preferences of subsequent series.

SECTION 2.               THE SIGNATURES OF THE OFFICERS OF THE CORPORATION UPON
A CERTIFICATE MAY BE FACSIMILES IF THE CERTIFICATE IS COUNTERSIGNED BY A
TRANSFER AGENT, OR REGISTERED BY A REGISTRAR, OTHER THAN THE CORPORATION ITSELF
OR AN EMPLOYEE OF THE CORPORATION. IN CASE ANY OFFICER WHO HAS SIGNED OR WHOSE
FACSIMILE SIGNATURE HAS BEEN PLACED UPON SUCH CERTIFICATE SHALL HAVE CEASED TO
BE SUCH OFFICER BEFORE SUCH CERTIFICATE IS ISSUED, IT MAY BE ISSUED BY THE
CORPORATION WITH THE SAME EFFECT AS IF HE WERE SUCH OFFICER AT THE DATE OF ITS
ISSUE.

SECTION 3.               LOST CERTIFICATES.  THE BOARD OF DIRECTORS MAY DIRECT A
NEW CERTIFICATE TO BE ISSUED IN PLACE OF ANY CERTIFICATE THERETOFORE ISSUED BY
THE CORPORATION ALLEGED TO HAVE BEEN LOST OR DESTROYED. WHEN AUTHORIZING SUCH
ISSUE OF A NEW CERTIFICATE, THE BOARD OF DIRECTORS, IN ITS DISCRETION AND AS A
CONDITION PRECEDENT TO THE ISSUANCE THEREOF, MAY PRESCRIBE SUCH TERMS AND
CONDITIONS AS IT DEEMS EXPEDIENT, AND MAY REQUIRE SUCH INDEMNITIES AS IT DEEMS
ADEQUATE, TO PROTECT THE CORPORATION FROM ANY CLAIM THAT MAY BE MADE AGAINST IT
WITH RESPECT TO ANY SUCH CERTIFICATE ALLEGED TO HAVE BEEN LOST OR DESTROYED.

SECTION 4.               TRANSFERS OF SHARES.  UPON SURRENDER TO THE CORPORATION
OR THE TRANSFER AGENT OF THE CORPORATION OF A CERTIFICATE REPRESENTING SHARES
DULY ENDORSED OR ACCOMPANIED BY

16


--------------------------------------------------------------------------------




 

PROPER EVIDENCE OF SUCCESSION, ASSIGNMENT OR AUTHORITY TO TRANSFER, A NEW
CERTIFICATE SHALL BE ISSUED TO THE PERSON ENTITLED THERETO, AND THE OLD
CERTIFICATE CANCELED AND THE TRANSACTION RECORDED UPON THE BOOKS OF THE
CORPORATION.

SECTION 5.               CLOSING OF TRANSFER BOOKS.  FOR THE PURPOSE OF
DETERMINING SHAREHOLDERS ENTITLED TO NOTICE OF OR TO VOTE AT ANY MEETING OF
SHAREHOLDERS OR ANY ADJOURNMENT THEREOF OR ENTITLED TO RECEIVE PAYMENT OF ANY
DIVIDEND OR ALLOTMENT OF ANY RIGHT, OR ENTITLED TO GIVE A WRITTEN CONSENT TO ANY
ACTION WITHOUT A MEETING, OR IN ORDER TO MAKE A DETERMINATION OF SHAREHOLDERS
FOR ANY OTHER PROPER PURPOSE, THE BOARD OF DIRECTORS MAY PROVIDE THAT THE STOCK
TRANSFER BOOKS SHALL BE CLOSED FOR A STATED PERIOD BUT NOT TO EXCEED, IN ANY
CASE, SIXTY (60) DAYS. IF THE STOCK TRANSFER BOOKS SHALL BE CLOSED FOR THE
PURPOSE OF DETERMINING SHAREHOLDERS ENTITLED TO NOTICE OF OR TO VOTE AT A
MEETING OF SHAREHOLDERS, SUCH BOOKS SHALL BE CLOSED FOR AT LEAST TEN (10) DAYS
IMMEDIATELY PRECEDING SUCH MEETING. IF THE STOCK TRANSFER BOOK SHALL BE CLOSED
FOR THE PURPOSE OF DETERMINING SHAREHOLDERS ENTITLED TO GIVE A WRITTEN CONSENT
TO ANY ACTION WITHOUT A MEETING, SUCH BOOKS MAY NOT BE CLOSED FOR MORE THAN
SIXTY (60) DAYS BEFORE THE DATE FIXED FOR TABULATION OF CONSENTS OR IF NO DATE
HAS BEEN FIXED FOR TABULATION, THE BOOKS MAY NOT BE CLOSED FOR MORE THAN SIXTY
(60) DAYS BEFORE THE LAST DAY ON WHICH CONSENTS RECEIVED MAY BE COUNTED. IN LIEU
OF CLOSING THE STOCK TRANSFER BOOKS, THE BOARD OF DIRECTORS MAY FIX IN ADVANCE A
DATE AS THE RECORD DATE FOR ANY SUCH DETERMINATION OF SHAREHOLDERS, SUCH DATE IN
ANY CASE TO BE NOT MORE THAN SIXTY (60) DAYS AND, IN CASE OF A MEETING OF
SHAREHOLDERS, NOT LESS THAN TEN (10) DAYS PRIOR TO THE DATE ON WHICH THE
PARTICULAR ACTION, REQUIRING SUCH DETERMINATION OF SHAREHOLDERS, IS TO BE TAKEN
AND, IN CASE OF DETERMINING SHAREHOLDERS ENTITLED TO GIVE A WRITTEN CONSENT THE
RECORD DATE MAY NOT BE MORE THAN SIXTY (60) DAYS BEFORE THE DATE FIXED FOR
TABULATION OF THE CONSENTS OR, IF NO DATE HAS BEEN FIXED FOR THE TABULATION,
MORE THAN SIXTY (60) DAYS BEFORE THE LAST DAY ON WHICH CONSENTS MAY BE

17


--------------------------------------------------------------------------------




 

COUNTED. IF THE STOCK TRANSFER BOOKS ARE NOT CLOSED AND NO RECORD DATE IS FIXED,
THE RECORD DATE FOR A SHAREHOLDERS’ MEETING SHALL BE THE CLOSE OF BUSINESS ON
THE DAY NEXT PRECEDING THE DAY ON WHICH NOTICE IS GIVEN, OR, IF NO NOTICE IS
GIVEN, THE DAY NEXT PRECEDING THE DAY ON WHICH THE MEETING IS HELD; AND THE
RECORD DATE FOR DETERMINING SHAREHOLDERS FOR ANY OTHER PURPOSE SHALL BE AT THE
CLOSE OF BUSINESS ON THE DAY ON WHICH THE RESOLUTION OF THE BOARD RELATING
THERETO IS ADOPTED. WHEN A DETERMINATION OF SHAREHOLDERS OF RECORD FOR A
SHAREHOLDERS’ MEETING HAS BEEN MADE AS PROVIDED IN THIS SECTION, SUCH
DETERMINATION SHALL APPLY TO ANY ADJOURNMENT THEREOF UNLESS THE BOARD FIXES A
NEW RECORD DATE FOR THE ADJOURNED MEETING.

SECTION 6.               REGISTERED SHAREHOLDERS.  THE CORPORATION SHALL BE
ENTITLED TO RECOGNIZE THE EXCLUSIVE RIGHT OF A PERSON REGISTERED ON ITS BOOKS AS
THE OWNER OF SHARES TO RECEIVE DIVIDENDS, AND TO VOTE AS SUCH OWNER, AND TO HOLD
LIABLE FOR CALLS AND ASSESSMENTS A PERSON REGISTERED ON ITS BOOKS AS THE OWNER
OF SHARES, AND SHALL NOT BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM TO
OR INTEREST IN SUCH SHARE OR SHARES ON THE PART OF ANY OTHER PERSON, WHETHER OR
NOT IT SHALL HAVE EXPRESS OR OTHER NOTICE THEREOF, EXCEPT AS OTHERWISE PROVIDED
BY THE LAWS OF NEW JERSEY.

SECTION 7.               LIST OF SHAREHOLDERS.  THE OFFICER OR AGENT HAVING
CHARGE OF THE TRANSFER BOOKS FOR SHARES SHALL MAKE, AND CERTIFY A COMPLETE LIST
OF THE SHAREHOLDERS ENTITLED TO VOTE AT A SHAREHOLDERS’ MEETING, OR ADJOURNMENT
THEREOF, ARRANGED IN ALPHABETICAL ORDER WITHIN EACH CLASS, SERIES, OR GROUP OF
SHAREHOLDERS MAINTAINED BY THE CORPORATION FOR CONVENIENCE OF REFERENCE, WITH
THE ADDRESS OF, AND THE NUMBER OF SHARES HELD BY EACH SHAREHOLDER, WHICH LIST
SHALL BE PRODUCED AND KEPT OPEN AT THE TIME AND PLACE OF THE MEETING AND SHALL
BE SUBJECT TO THE INSPECTION OF ANY SHAREHOLDER DURING THE WHOLE TIME OF THE
MEETING. SUCH LIST SHALL BE PRIMA FACIE

18


--------------------------------------------------------------------------------




 

EVIDENCE AS TO WHO ARE THE SHAREHOLDERS ENTITLED TO EXAMINE SUCH LIST OR TO VOTE
AT ANY MEETING OF THE SHAREHOLDERS.

ARTICLE XI
GENERAL PROVISIONS

SECTION 1.               DIVIDENDS.  SUBJECT TO THE PROVISIONS OF THE
CERTIFICATE OF INCORPORATION RELATING THERETO, IF ANY, DIVIDENDS MAY BE DECLARED
BY THE BOARD OF DIRECTORS AT ANY REGULAR OR SPECIAL MEETING, PURSUANT TO LAW.
DIVIDENDS MAY BE PAID BY THE CORPORATION IN CASH, IN ITS BONDS, IN ITS OWN
SHARES OR OTHER PROPERTY INCLUDING THE SHARES OR BONDS OF OTHER CORPORATIONS
SUBJECT TO ANY PROVISIONS OF LAW AND OF THE CERTIFICATE OF INCORPORATION.

SECTION 2.               BEFORE PAYMENT OF ANY DIVIDEND, THERE MAY BE SET ASIDE
OUT OF ANY FUNDS OF THE CORPORATION AVAILABLE FOR DIVIDENDS SUCH SUM OR SUMS AS
THE DIRECTORS FROM TIME TO TIME, IN THEIR ABSOLUTE DISCRETION, THINK PROPER AS A
RESERVE FUND TO MEET CONTINGENCIES, OR FOR EQUALIZING DIVIDENDS, OR FOR
REPAIRING OR MAINTAINING ANY PROPERTY OF THE CORPORATION, OR FOR SUCH OTHER
PURPOSE AS THE DIRECTORS SHALL THINK CONDUCIVE TO THE INTEREST OF THE
CORPORATION, AND THE DIRECTORS MAY MODIFY OR ABOLISH ANY SUCH RESERVE IN THE
MANNER IN WHICH IT WAS CREATED.

SECTION 3.               CHECKS.  ALL CHECKS OR DEMANDS FOR MONEY AND NOTES OF
THE CORPORATION SHALL BE SIGNED BY SUCH OFFICER OR OFFICERS OR SUCH OTHER PERSON
OR PERSONS AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME DESIGNATE.

SECTION 4.               FISCAL YEAR.  THE FISCAL YEAR OF THE CORPORATION SHALL
BE FIXED BY RESOLUTION OF THE BOARD OF DIRECTORS.

SECTION 5.               SEAL.  THE CORPORATE SEAL SHALL HAVE INSCRIBED THEREON
THE NAME OF THE CORPORATION, THE YEAR OF ITS ORGANIZATION AND THE WORDS
“CORPORATE SEAL, NEW JERSEY.” THE SEAL MAY BE USED BY CAUSING IT OR A FACSIMILE
THEREOF TO BE IMPRESSED OR AFFIXED OR IN ANY MANNER REPRODUCED.

19


--------------------------------------------------------------------------------




 

ARTICLE XII
AMENDMENTS

SECTION 1.               THESE BY-LAWS MAY BE ALTERED, AMENDED, OR REPEALED OR
NEW BY-LAWS MAY BE ADOPTED BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE BOARD OF
DIRECTORS AT ANY REGULAR OR SPECIAL MEETING OF THE BOARD, SUBJECT TO ANY
PROVISION IN THE CERTIFICATE OF INCORPORATION RESERVING TO THE SHAREHOLDERS THE
POWER TO ADOPT, AMEND, OR REPEAL BY-LAWS, BUT THE SHAREHOLDERS MAY ALTER OR
REPEAL ANY BY-LAWS MADE BY THE BOARD AND MAY ADOPT NEW BY-LAWS. THE SHAREHOLDERS
OR THESE BY-LAWS MAY PRESCRIBE THAT ANY BY-LAW MADE BY THE SHAREHOLDERS SHALL
NOT BE ALTERED OR REPEALED BY THE BOARD WITHOUT THE APPROVAL OF THE
SHAREHOLDERS.

ARTICLE XIII
INDEMNIFICATION OF OFFICERS, DIRECTORS, EMPLOYEES,
MEMBERS OF THE SCIENTIFIC ADVISORY BOARD AND AGENTS

SECTION 1.               THE CORPORATION SHALL INDEMNIFY ANY PERSON WHO WAS OR
IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE (OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE CORPORATION) BY
REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE, A MEMBER OF
THE SCIENTIFIC ADVISORY BOARD OR AGENT OF THE CORPORATION, OR IS OR WAS SERVING
AT THE REQUEST OF THE CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE,
AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID
IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM IN CONNECTION WITH THE
DEFENSE OR SETTLEMENT OF SUCH ACTION, SUIT OR PROCEEDING IF HE ACTED IN GOOD
FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE CORPORATION AND, WITH RESPECT TO ANY CRIMINAL ACTION OR
PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL. THE
TERMINATION OF ANY ACTION, SUIT OR PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT,
CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OR
ITSELF,

20


--------------------------------------------------------------------------------




 

CREATE A PRESUMPTION THAT THE PERSON DID NOT ACT IN GOOD FAITH AND IN A MANNER
WHICH HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE CORPORATION, AND WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD
REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.

SECTION 2.               THE CORPORATION SHALL INDEMNIFY ANY PERSON WHO WAS OR
IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR
COMPLETED ACTION OR SUIT BY OR IN THE RIGHT OF THE CORPORATION TO PROCURE A
JUDGMENT IN ITS FAVOR BY REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR,
OFFICER, EMPLOYEE, A MEMBER OF THE CORPORATION’S SCIENTIFIC ADVISORY BOARD OR
AGENT OF THE CORPORATION, OR IS OR WAS SERVING AT THE REQUEST OF THE CORPORATION
AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST OR OTHER ENTERPRISE AGAINST EXPENSES (INCLUDING ATTORNEYS’
FEES) ACTUALLY AND REASONABLY INCURRED BY HIM IN CONNECTION WITH THE DEFENSE OR
SETTLEMENT OF SUCH ACTION OR SUIT IF HE ACTED IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
CORPORATION, EXCEPT THAT NO INDEMNIFICATION SHALL BE PROVIDED IN RESPECT OF ANY
CLAIM, ISSUE OR MATTER AS TO WHICH SUCH PERSON SHALL HAVE BEEN ADJUDGED TO BE
LIABLE TO THE CORPORATION UNLESS AND ONLY TO THE EXTENT THAT THE COURT IN WHICH
SUCH ACTION OR SUIT WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE
THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE,
SUCH PERSON IS FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH EXPENSES
WHICH SUCH COURT SHALL DEEM PROPER.

SECTION 3.               TO THE EXTENT THAT SUCH DIRECTOR, OFFICER, EMPLOYEE, A
MEMBER OF THE CORPORATION’S SCIENTIFIC ADVISORY BOARD OR AGENT HAS BEEN
SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING REFERRED TO IN SECTION 1 AND 2 OF THIS ARTICLE XIII, OR

21


--------------------------------------------------------------------------------




 

IN THE DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN, HE SHALL BE INDEMNIFIED
AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES) ACTUALLY AND REASONABLY INCURRED BY
HIM IN CONNECTION THEREWITH.

SECTION 4.               ANY INDEMNIFICATION UNDER SECTION 1 OR 2 OF THIS
ARTICLE XIII (UNLESS ORDERED BY A COURT) SHALL BE MADE BY THE CORPORATION ONLY
AS AUTHORIZED IN THE SPECIFIC CASE UPON A DETERMINATION THAT INDEMNIFICATION OF
THE DIRECTOR, OFFICER, EMPLOYEE, A MEMBER OF THIS CORPORATION’S SCIENTIFIC
ADVISORY BOARD OR AGENT IS PROPER IN THE CIRCUMSTANCES BECAUSE HE HAS MET THE
APPLICABLE STANDARD OF CONDUCT SET FORTH IN SECTION 1 OR 2, AS THE CASE MAY BE.
SUCH DETERMINATION SHALL BE MADE (I) BY THE BOARD OF DIRECTORS BY A MAJORITY
VOTE OF A QUORUM CONSISTING OF DIRECTORS WHO WERE NOT PARTIES TO SUCH ACTION,
SUIT OR PROCEEDING, OR (II) IF SUCH A QUORUM IS NOT OBTAINABLE, OR, EVEN IF
OBTAINABLE, A QUORUM OF DISINTERESTED DIRECTORS SO DIRECTS, BY INDEPENDENT LEGAL
COUNSEL IN A WRITTEN OPINION, OR (III) BY THE SHAREHOLDERS OF THE CORPORATION.

SECTION 5.               EXPENSES INCURRED IN DEFENDING A CIVIL OR CRIMINAL
ACTION, SUIT OR PROCEEDING MAY BE PAID BY THIS CORPORATION IN ADVANCE OF THE
FINAL DISPOSITION OF SUCH ACTION, SUIT OR PROCEEDING AS AUTHORIZED BY THE BOARD
OF DIRECTORS, IN THE SPECIFIC CASE UPON RECEIPT OF AN UNDERTAKING BY OR ON
BEHALF OF THE DIRECTOR, OFFICER, EMPLOYEE, MEMBER OF THE CORPORATION’S
SCIENTIFIC ADVISORY BOARD OR AGENT TO REPAY SUCH AMOUNT UNLESS IT SHALL
ULTIMATELY BE DETERMINED THAT HE IS ENTITLED TO BE INDEMNIFIED BY THIS
CORPORATION AS AUTHORIZED IN THIS ARTICLE XIII.

SECTION 6.               THE INDEMNIFICATION PROVIDED BY THIS ARTICLE XIII SHALL
NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH THOSE SEEKING
INDEMNIFICATION MAY BE ENTITLED UNDER ANY OTHER BY-LAW, AGREEMENT, VOTE OF
SHAREHOLDERS OR DISINTERESTED DIRECTORS OR OTHERWISE, BOTH AS TO ACTION IN HIS
OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH
OFFICE, AND SHALL CONTINUE AS TO A PERSON WHO HAS CEASED TO BE A DIRECTOR,
OFFICER, EMPLOYEE, MEMBER OF THE

22


--------------------------------------------------------------------------------




 

CORPORATION’S SCIENTIFIC ADVISORY BOARD OR AGENT AND SHALL INURE TO THE BENEFIT
OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF SUCH A PERSON.

SECTION 7.               THE CORPORATION, WHEN AUTHORIZED BY THE BOARD OF
DIRECTORS, SHALL PURCHASE AND MAINTAIN INSURANCE ON BEHALF OF THE PERSON WHO IS
OR WAS A DIRECTOR, OFFICER, EMPLOYEE, MEMBER OF THE CORPORATION’S SCIENTIFIC
ADVISORY BOARD OR AGENT OF THE CORPORATION, OR IS OR WAS SERVING AT THE REQUEST
OF THIS CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE AGAINST ANY
LIABILITY ASSERTED AGAINST HIM AND INCURRED BY HIM IN SUCH CAPACITY OR ARISING
OUT OF HIS STATUS AS SUCH, WHETHER OR NOT THE CORPORATION WOULD HAVE THE POWER
TO INDEMNIFY HIM AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF THIS ARTICLE
XIII.

ARTICLE XIV
WRITTEN CONSENT

SECTION 1.               UNLESS OTHERWISE PROVIDED IN THE CERTIFICATE OF
INCORPORATION, ANY ACTION REQUIRED BY THIS CHAPTER TO BE TAKEN AT ANY ANNUAL OR
SPECIAL MEETING OF SHAREHOLDERS OF THE CORPORATION, OR ANY ACTION THAT MAY BE
TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF SUCH SHAREHOLDERS, MAY BE TAKEN
WITHOUT A MEETING, WITHOUT PRIOR NOTICE, AND WITHOUT A VOTE IF A CONSENT IN
WRITING, SETTING FORTH THE ACTION SO TAKEN, IS SIGNED BY THE HOLDERS OF
OUTSTANDING SHARES HAVING NOT LESS THAN THE MINIMUM NUMBER OF VOTES THAT WOULD
BE NECESSARY TO AUTHORIZE OR TAKE SUCH ACTION AT A MEETING AT WHICH ALL SHARES
ENTITLED TO VOTE THEREON WERE PRESENT AND VOTED.

SECTION 2.               PROMPT NOTICE OF THE TAKING OF THE CORPORATE ACTION
WITHOUT A MEETING BY LESS THAN UNANIMOUS WRITTEN CONSENT SHALL BE GIVEN TO THOSE
SHAREHOLDERS WHO HAVE NOT CONSENTED IN WRITING. IF THE ACTION WHICH IS CONSENTED
TO IS SUCH AS WOULD HAVE REQUIRED THE FILING OF A CERTIFICATE UNDER ANY SECTION
OF THE NEW JERSEY BUSINESS CORPORATION ACT (THE “NJBCA”) HAD THE ACTION BEEN
VOTED ON BY SHAREHOLDERS AT A MEETING THEREOF, THEN THE CERTIFICATE FILED UNDER
SUCH

23


--------------------------------------------------------------------------------




 

SECTION SHALL STATE, IN LIEU OF ANY STATEMENT REQUIRED BY SUCH SECTION
CONCERNING ANY VOTE OF SHAREHOLDERS, THAT WRITTEN NOTICE AND WRITTEN CONSENT
HAVE BEEN GIVEN AS PROVIDED IN SECTION 14A:5-6 OF THE NJBCA.

SECTION 3.               IN ORDER THAT THE CORPORATION MAY DETERMINE THE
SHAREHOLDERS ENTITLED TO CONSENT TO CORPORATE ACTION IN WRITING WITHOUT A
MEETING, THE BOARD OF DIRECTORS MAY FIX A RECORD DATE, WHICH RECORD DATE SHALL
NOT PRECEDE THE DATE UPON WHICH THE RESOLUTION FIXING THE RECORD DATE IS ADOPTED
BY THE BOARD OF DIRECTORS, AND WHICH DATE SHALL NOT BE MORE THAN TEN (10) DAYS
AFTER THE DATE UPON WHICH THE RESOLUTION FIXING THE RECORD DATE IS ADOPTED BY
THE BOARD OF DIRECTORS. ANY SHAREHOLDER OF RECORD SEEKING TO HAVE THE
SHAREHOLDERS AUTHORIZE OR TAKE CORPORATE ACTION BY WRITTEN CONSENT SHALL, BY
WRITTEN NOTICE TO THE SECRETARY, REQUEST THE BOARD OF DIRECTORS TO FIX A RECORD
DATE. THE BOARD OF DIRECTORS SHALL PROMPTLY, BUT IN ALL EVENTS WITHIN TEN (10)
DAYS AFTER THE DATE ON WHICH SUCH A REQUEST IS RECEIVED, ADOPT A RESOLUTION
FIXING THE RECORD DATE. IF NO RECORD DATE HAS BEEN FIXED BY THE BOARD OF
DIRECTORS WITHIN TEN (10) DAYS OF THE DATE ON WHICH SUCH A REQUEST IS RECEIVED,
THE RECORD DATE FOR DETERMINING SHAREHOLDERS ENTITLED TO CONSENT TO CORPORATE
ACTION IN WRITING WITHOUT A MEETING, WHEN NO PRIOR ACTION BY THE BOARD OF
DIRECTORS IS REQUIRED BY APPLICABLE LAW, SHALL BE THE FIRST DATE ON WHICH A
SIGNED WRITTEN CONSENT SETTING FORTH THE ACTION TAKEN OR PROPOSED TO BE TAKEN IS
DELIVERED TO THE CORPORATION BY DELIVERY TO ITS REGISTERED OFFICE IN THE STATE
OF NEW JERSEY, ITS PRINCIPAL PLACE OF BUSINESS OR AN OFFICER OR AGENT OF THE
CORPORATION HAVING CUSTODY OF THE BOOK IN WHICH PROCEEDINGS OF MEETINGS OF
SHAREHOLDERS ARE RECORDED, TO THE ATTENTION OF THE SECRETARY OF THE CORPORATION.
DELIVERY SHALL BE BY HAND OR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED. IF NO RECORD DATE HAS BEEN FIXED BY THE BOARD OF DIRECTORS AND PRIOR
ACTION BY THE BOARD OF DIRECTORS IS REQUIRED BY APPLICABLE LAW, THE RECORD DATE
FOR DETERMINING SHAREHOLDERS ENTITLED TO CONSENT TO CORPORATE ACTION IN WRITING

24


--------------------------------------------------------------------------------




 

WITHOUT A MEETING SHALL BE AT THE CLOSE OF BUSINESS ON THE DATE ON WHICH THE
BOARD OF DIRECTORS ADOPTS THE RESOLUTION TAKING SUCH PRIOR ACTION.

SECTION 4.               IN THE EVENT OF THE DELIVERY TO THE CORPORATION OF A
WRITTEN CONSENT OR CONSENTS PURPORTING TO AUTHORIZE OR TAKE CORPORATE ACTION
AND/OR RELATED REVOCATIONS (EACH SUCH WRITTEN CONSENT AND ANY REVOCATION THEREOF
IS REFERRED TO IN THIS SECTION 4 AS A “CONSENT”), THE SECRETARY OF THE
CORPORATION SHALL PROVIDE FOR THE SAFEKEEPING OF SUCH CONSENTS AND SHALL AS SOON
AS PRACTICABLE THEREAFTER CONDUCT SUCH REASONABLE INVESTIGATION AS HE DEEMS
NECESSARY OR APPROPRIATE FOR THE PURPOSE OF ASCERTAINING THE VALIDITY OF SUCH
CONSENTS AND ALL MATTERS INCIDENT THERETO, INCLUDING, WITHOUT LIMITATION,
WHETHER THE HOLDERS OF SHARES HAVING THE REQUISITE VOTING POWER TO AUTHORIZE OR
TAKE THE ACTION SPECIFIED IN THE CONSENTS HAVE GIVEN CONSENTS. NO CONSENT TO
CORPORATE ACTION IN WRITING WITHOUT A MEETING SHALL BE EFFECTIVE UNLESS
DELIVERED TO THE CORPORATION WITHIN SIXTY (60) DAYS FOLLOWING THE RECORD DATE
RELATING THERETO FIXED PURSUANT TO SECTION 3 ABOVE.

 

25


--------------------------------------------------------------------------------